Per Curiam.
The decree is affirmed, for the reasons given by Vice-Chancellor Griffin. We regret that we must add that the brief filed in this court by counsel for the appellants is of such a character as to deserve severe rebuke. It contains reiterated aspersions upon the character of eminent counsel who appeared below for the respondents, that are unwarranted by anjrthing in the case. We appreciate the feeling that probably prompted counsel for the respondents in this court to pass it by, but we cannot permit a brief of that character to go unnoticed. It will be suppressed and not preserved with the printed record of the case and the respondents’ brief.
*603For affirmance—Tite Chief-Justice, Garrison, Swayze, Trenchard, Parker, Bergen, Kalisch, Terhune, Williams, Taylor—10.
For reversal—None.